Per Curiam:
We think the Orphans’Court was clearly right in holding wxv^v, was not entitled to one half of the residue of the personal property undisposed of by the testator. The widow having died a few days after the testator, and having made no election, we must presume she takes under the will. The will gave her the full one third of all the estate of the testator, during her life. There was no intestacy of any portion of the estate, as to her. She gets the one third of it all, in-*109eluding that portion of whicli the testator died intestate. Taking her one third of the undisposed of surplus under the will, site cannot claim the one half of it against the will. In this respect the case differs from Carman’s App., 2 Fenny. 332, where the widow took specifically only certain portions of the estate, and the will itself gave her no part of the residue. So also in Reed’s Est., 82 Pa. 428, the widow “ was put to no election between her legacy under the will and this undisposed of estate.” Here, the widow was put to her election as to the whole estate, as well that which passed by the will, as the portion as to which her husband died intestate.
The decree is affirmed and the appeal dismissed at the costs 'of the appellant.